Watson, J.
In accordance with stipulation of counsel that the merchandise covered by the foregoing protests consists of artificial *1064flowers, trees, foliage, fruits, vegetables, grasses, or grains, and articles made of the foregoing, in chief value of plastic, assembled in the same manner as the merchandise the subject of Armbee Corporation et al. v. United States (60 Cust. Ct. 105, C.D. 3278) and Zunold Trading Corporation et al. v. United States (60 Cust. Ct. 112, C.D. 3279), the claim of the plaintiff was sustained.